298 S.W.3d 588 (2009)
Oliver VALIANT, Appellant,
v.
Christina VALIANT, Respondent.
No. ED 92646.
Missouri Court of Appeals, Eastern District, Division Three.
December 8, 2009.
Mark D. Hirschfeld, Clayton, MO, for Appellant.
James J. Leightner, Clayton, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.


*589 ORDER

PER CURIAM.
Oliver Valiant ("Husband") appeals the judgment finding, inter alia, Husband was in arrears on both his child support and maintenance obligations to Christina Valiant ("Wife") and thus was in contempt of the orders awarding child support and maintenance to Wife, and ordering Husband to pay to Wife such arrearages, with interest, as well as Wife's attorneys' fees. We find the judgment was supported by substantial evidence and was not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value. We affirm the judgment of the trial court under Rule 84.16(b).